EXHIBIT 10.8
 
THIS CONVERTIBLE DEBENTURE AND THE SHARES ISSUABLE UPON CONVERSION HEREOF HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933. AS AMENDED (THE -ACT). OR
ANY STATE SECURITIES LAWS AND NEITHER THIS DEBENTURE SUCH SHARES. NOR ANY
INTEREST THEREIN MAY BE OFFERED. SOLD PLEDGED. ASSIGNED OR OTHERWISE TRANSFERRED
UNLESS (1) REGISTRATION STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE
ACT. AND ANY APPLICABLE STATE SECURITIES LAWS. OR (2) THE COMPANY RECEIVES AN
OPINION OF COUNSEL TO THE HOLDER OF THIS DEBENTURE OR SUCH SHARES. WHICH COUNSEL
AND OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY, THAT THIS DEBENTURE OR
SUCH SHARES MAY BE OFFERED. SOLD PLEDGED. ASSIGNED OR TRANSFERRED IN THE MANNER
CONTEMPLATED, WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR
APPLICABLE STATE SECURITIES LAWS
 
Phyhealth Corporation

Dated August 09, 2011 $100.000.00

12% Debenture Convertible to Common Stock Due:
November 9, 2011
 
Phyhealth Corporation, a Delaware corporation (hereinafter called the Company"),
for value received, the commitment to make the advance for the above sum, in
tranches, having been made as of the date hereof, hereby promises to pay to
Robert Trinka. with an address of 700 S Royal Poinciana Boulevard. Suite 506.
Miami, FL 33166. on November 9 2011, or any successor registered holder (the
"Holder"). the sum of One Hundred Thousand Dollars and 00/100ths ($100,000.00)
and to pay interest on said sum from the date hereof until said sum shall be
paid. at the rate of 12 percentum (12%) per annum. payable on maturity date or
date of conversion, plus 250,000 shares of the Company's common stock. The
Company has a right to repay the Note prior to maturity by giving the Holder a
Ten (10) day notice in writing and pay the accrued interest to date. Both the
principal and interest of this Debenture shall be payable to holder at the
office or agency of the Company in the Town of Miami. Florida, or at the option
of the Holder, at the office or agency of Holder Payment of interest shall be
payable without deduction for or on account of any income tax. Payee shall be
the initial "Registered Holder" and upon written assignment by payee. assignees
may be enrolled as "Registered Holder on the Books of the Company
 
Issuance. This Debenture represents one Debenture (the -Debenture") issued by
the Company, with a total value of $100.000_00, issued by the Company to the
original Holder hereof
 
2.            Redemption This Debenture may be redeemed in whole or in part at
the option of the Company at the office or agency of the Company in the Town of
Miami, Florida, at any time and from time to time prior to maturity by the
payment of the principal of and accrued and unpaid interest on, the Stock In
case it desires to redeem any portion of said Debenture, the Company shall
notify the Registered Holder in writing, certified mail, return receipt
requested ten (10) days prior to redemption. If notice shall be given as
aforesaid, the amount required to effect the redemption on such redemption date
of the Stocks specified in such notice shall on such date become due and payable
on such Debenture. and if on or before such redemption date the Company shall
deposit with its transfer agent, for the purpose of effecting such redemption. a
sum in cash sufficient to redeem the Stocks so called for redemption, then from
and after such date no further interest shall accrue or be paid on the Stocks so
called. anything in said Debenture appertaining thereto to the contrary
notwithstanding.
 
3            Default. Upon the occurrence of any one or more of the Events of
Default set forth below and subject solely to the Company's actual cure of the
default within thirty (30) business days of receipt of written notice thereof
the Holder at its option and in its sole discretion, may declare the unpaid
Principal and accrued interest immediately due and payable as completely as if
said aggregate sum was originally agreed to be paid at such time The declaration
of a default shall be without demand for payment, which is hereby expressly
waived by the Company. In addition. upon the occurrence of any one or more of
such Events of Default. the Holder may proceed to enforce payment of the
Principal and accrued interest. as accelerated as above provided and any and all
other duties, obligations and liabilities contained in the Convertible Debenture
Agreement and the Convertible Debenture. The Events of Default are as follows:
 
 
1

--------------------------------------------------------------------------------

 
 
The entire unpaid balance of the Principal and all unpaid accrued interest
shall. at the election of the Holder. be and become immediately due and payable
upon the occurrence of any of the following events (a "Default Event"):
 
(a)           Any default by the Company in the punctual payment of the
principal and accrued interest of the outstanding Convertible Debenture when and
as the same shall become due and payable
 
(b)           Any default by the Company or breach by the Company in the
performance of any covenant, agreement. warranty. representation or condition
contained in this Convertible Debenture.
 
(c)           If the Company shall
      
(i)      
 apply for, or consent to. the appointment of a receiver. trustee. or liquidator
of the Company. for all or substantially all assets of the Cornpany;

 
(ii)      
file or be served with any petition for relief under the Bankruptcy Code or any
similar federal or state law or admit in writing its inability to pay its debts
as they become due:

 
(iii)      
make a general assignment to creditors,

 
(d)           If any pleading shall be filed in any court or other forum seeking
the adjudication of the Company as a bankrupt or insolvent, the appointment of a
receiver trustee. or liquidator of the Company or of all or substantially all of
their assets which pleading shall not be dismissed within thirty (30) days.
 
4.           Conversion. In complete satisfaction of the amount owed under this
Debenture. the Holder of this Debenture may. at his/her election, have the right
to convert this Debenture into (a) a number of shares of the Company's common
stock. determined by dividing the principal amount so converted by 80% of the
current price of $.35 per share (the "Conversion Price"), adjusted for stock
splits. stock dividends or other distributions of the Company's Common Stock on
shares of the Company's Common Stock. In the event that payment is not made in
full by the due date. then this Debenture is convertible, at the Holder's
option. at a 50% discount to the Conversion Price
 
IN WITNESS WHEREOF, Phyhealth Corporation, a Florida corporation, has caused
this Debenture to be executed in its name by its president. as of this August 9,
2011
 

  Phyhealth Corporation. a Delaware corporation          
 
By:
[pyhh_ex10801.jpg]       Robert Trinka. Chairman. President & CEO  

 
 
Agreed and Accepted by
 
[pyhh_ex10801.jpg]

 
 
 2

--------------------------------------------------------------------------------